Citation Nr: 9933399	
Decision Date: 11/29/99    Archive Date: 12/06/99

DOCKET NO.  92-07 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for low back disability 
secondary to service-connected right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The veteran served on active duty from November 1950 to April 
1954.  In June 1998, the Board of Veterans' Appeals (Board) 
denied an evaluation in excess of 40 percent for service-
connected right ankle disability; the Board also determined 
that new and material evidence had been presented to reopen 
the claim for entitlement to service connection for low back 
disability secondary to service-connected right ankle 
disability and remanded the issue noted on the title page to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, for additional development and de 
novo review.  The case is again before the Board for 
adjudication.


FINDINGS OF FACT

1.  All available evidence necessary to an equitable 
disposition of the issue on appeal has been obtained.

2.  The veteran's low back disability was not caused or 
chronically worsened by his service-connected right ankle 
disability.


CONCLUSION OF LAW

The veteran's low back disability is not proximately due to 
or the result of service-connected disability.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.310(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  Additionally, the facts relevant to 
the issue on appeal have been properly developed and the 
statutory obligation of VA to assist the veteran in the 
development of the claim has been satisfied.  Id.

The veteran is service connected for right ankle disability.  
Service connection may be granted for disability which is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of a claim, the benefit of the doubt in 
resolving the issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1999).  
It has been contended that the veteran's low back disability 
is secondary to his service-connected right ankle disability 
because the need for the veteran to favor his right ankle 
caused problems with his back.

The veteran's spine was normal on entrance examination in 
November 1950.  The veteran was seen in June 1953 with a 6-7 
month history of repeated upper respiratory infections and a 
recent episode of coughing associated with low back pain; 
chronic post nasal discharge was diagnosed.  

VA outpatient records from August 1985 to January 1989 reveal 
that lumbar spine X-rays in August 1985 and December 1986 
showed moderate degenerative changes, with scoliosis, convex 
to the left, noted in August.  The impression in December 
1985 was degenerative spine secondary to poor mechanics from 
long term scoliosis.  Later medical evidence of low back 
disability is also of record.

With respect to the etiology of the veteran's low back 
disability, an addendum to the report of a VA examination in 
March 1989 indicates that there was no relationship between 
the veteran's right ankle condition and his low back 
disability.

The veteran's testimony at his personal hearings at the RO in 
June 1990 and January 1992 did not involve the issue 
currently on appeal.

VA orthopedic examination in May 1993 disclosed spinal 
stenosis with scoliosis of the back and degenerative 
arthritis on X-ray.  It was noted that, historically, the 
back pain occurred many years after the right ankle 
disability and did not appear to be related.  

On VA examination in April 1994, the examiner's impressions 
were signs and symptoms consistent with spinal stenosis, with 
severe degenerative changes throughout the lumbar spine.  The 
examiner indicated that it was doubtful that the degree of 
low back degeneration found could be related to limping or 
ankle instability.

On VA orthopedic examination in April 1997, the examiner 
diagnosed thoracolumbar degenerative disc disease and 
scoliosis and concluded that these disabilities were related 
to the veteran's altered gait secondary to right ankle 
instability.  There is no notation in the examination report 
that the examiner reviewed all prior evidence in the claims 
files prior to providing his opinion.

According to a December 1997 VA orthopedic opinion, provided 
after a review of the chart, there was no clear evidence that 
the veteran's right ankle pain caused low back disability.  
It was noted that the back problem was apparently spinal 
stenosis, a progressive degenerative disease.

On VA orthopedic examination in July 1998 by the same 
physician who provided the December 1997 opinion, the 
examiner noted that X-rays of the lumbar spine in March 1997 
showed scoliotic deformity of the thoracic spine to the right 
and of the lumbar spine to the left, partial straightening of 
the curvature, and advanced hypertrophic degenerative change.  
The examiner did not find any significant deformity other 
than the scoliosis, which the medical record suggested might 
be a long lasting old scoliosis.  The examiner noted that if 
the major problem of the spine and low back pain is due to 
the spinal canal stenosis, there was no clear-cut connection 
between the right ankle sprain or injury and the spinal canal 
stenosis.  The examiner said that spinal canal stenosis is 
usually either congenital or developmental and that, in this 
case, it appeared to be developmental with aging.

In response to a May 1999 VA request for an opinion, a May 
1999 opinion from the Chief of Orthopedics of a VA Medical 
Center notes that the veteran injured his right ankle in 
service in the 1950's, basically an ankle sprain, and began 
to complain of low back disability in 1985, which resulted in 
a diagnosis of severe degenerative arthritis and spinal 
stenosis, with some element of radiculopathy.  Based on a 
review of the claims files, the examiner concluded that there 
is no connection between the ankle injury in service and the 
veteran's current back disability.  The examiner noted that 
his opinion is based on the 30 year gap between the ankle 
injury and the initial evidence of back disability, on the 
fact that it is very unusual for a simple ankle sprain to 
aggravate any kind of a back problem, and because the 
veteran's back problem is part of a degenerative process and 
not related to any injury.  

The record contains evidence both for and against the 
veteran's claim.  The initial evidence of low back disability 
is not until 1985, which is many years after service 
discharge.  Although a VA examiner indicated in April 1997 
that there was a causal connection between the veteran's 
service-connected right ankle disability and his low back 
disability, all of the other VA opinions on file, which 
include opinions from five different VA physicians, indicate 
that there is no relationship between the veteran's right 
ankle disability and his low back disability.  While the most 
recent VA opinion on file, dated in May 1999, from the Chief 
of Orthopedics of a VA Medical Center, is based on a review 
of the claims files and is supported by the stated reasons 
noted above, it does not appear that the April 1997 opinion 
was based on a review of the record and does not contain 
supporting reasons.

Because all but one of the VA opinions found no relationship 
between the veteran's service-connected right ankle 
disability and his low back disability, and because the most 
recent VA opinion is from the Chief of Orthopedics of a VA 
Medical Center and is based on a review of the record and 
includes supporting reasons, the Board has found the April 
1997 opinion in favor of the veteran's claim to be of less 
probative value than that of the opinions against the claim.  
Consequently, the Board concludes that the preponderance of 
the evidence is against the veteran's claim for service 
connection for low back disability secondary to service-
connected right ankle disability.


ORDER

Entitlement to service connection for low back disability 
secondary to service-connected right ankle disability is 
denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

